Citation Nr: 0400437	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-03 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from July 1958 to September 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 RO rating decision 
which denied service connection for asbestosis.


FINDINGS OF FACT

Asbestosis is not shown on the latest medical examination.  
Any asbestosis began many years after service and was not 
caused by any incident of service.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty in the Navy from July 1958 
to September 1961.  He served as a fireman and engineman.  
His service medical records show no lung disease.  His 
September 1961 service separation examination shows that the 
lungs and a chest X-ray were normal.

A September 1963 examination for the Naval Reserve noted 
normal lungs.

Post-service medical records include a September 1994 report 
from Phillip H. Lucas, M.D., who stated that a review of a 
recent chest X-ray showed irregular interstitial opacities in 
both mid and lower lung zones, without pleural abnormalities.  
The examination was otherwise unremarkable.  His opinion was 
that there were interstitial fibrotic changes consistent with 
asbestosis in a patient who had an adequate exposure history 
and latency period.  

An examination in December 1994 by M. G. Conner, M.D., noted 
that the veteran worked as a maintenance foreman for a 
company from 1962 to 1994, during which time he was exposed 
to asbestos.  On examination, there were bilateral coarse 
breath sounds noted in both posterior lung fields.  No 
clinical impression or diagnosis was reported.

In a December 1994 asbestos evaluation summary, J. T. 
Segarra, M.D., noted that the veteran complained of mild to 
moderate dyspnea on exertion.  As to past history, it was 
noted the veteran had been exposed to asbestos during his 
employment as a foreman from 1962 to the present time.  Dr. 
Segarra referred to Dr. Conner's physical examination and Dr. 
Lucas's chest X-ray interpretation, and also noted that 
pulmonary function tests were normal.  His diagnosis was that 
the reported pleural and parenchymal findings on chest X-ray 
were consistent with a clinical diagnosis of asbestosis in a 
subject with a history of heavy industrial exposure to 
asbestos-containing materials.  

Later medical records include various pulmonary function 
studies.  

In a November 2002 statement in support of his VA claim, the 
veteran said he was exposed to asbestos while performing 
duties as an engineman in the Navy.  He said that after 
service he worked as a machinist for several years, and since 
then had worked for over 38 years for a pipe manufacturing 
company as either a maintenance mechanic or maintenance 
mechanic foreman, and he said his civilian work did not 
involve insulation or an asbestos trade.

Pulmonary function tests conducted at a VA facility in 
December 2002 were normal.  

On a VA examination in April 2003, the veteran said that 
while in service, he had performed such tasks as clearing 
steam lines, cutting asbestos insulation from the ceiling, 
cleaning tubes in the boiler room, and cutting through and 
reapplying to beams.  He said that over the course of time he 
had a variable but significant asbestos exposure.  He said 
that since then he had worked at a mill with no personal 
exposure to asbestos.  He reported that in the early years 
there was asbestos used at the plant but he was not 
personally involved manipulating it.  The veteran indicated 
that in the 1990s he had asbestosis tests by a physician who 
worked with his attorney, and he received asbestosis benefits 
from different companies.  Regarding his current symptoms, 
the veteran said he did not have a productive cough, 
hemoptysis, significant dyspnea on exertion, or any other 
positive symptoms.  On examination, his lungs had good air 
movement throughout with no wheezing, rhonchi, or rales.  The 
diagnosis was history of asbestos exposure with normal 
pulmonary function tests and normal diffusing capacity.  
Subjectively he demonstrated little to no obvious limitation 
due to respiratory impairment.  A chest X-ray was ordered to 
look for evidence of asbestosis.  The chest X-ray did not 
show any significant abnormality.  

In various statements, the veteran contends that he was 
exposed to asbestos while performing duties of a fireman and 
engineman aboard ship in the Navy, and that this led to 
asbestosis, warranting service connection.  He asserts that 
he never came in actual physical contact with asbestos in his 
post-service civilian employment.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim for service 
connnection for asbestosis.  He has been told of his and the 
VA's mutual responsibilities for providing evidence.  
Identified medical records have been obtained, and a VA 
examination has been provided.  The notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159. 

Service connection may be granted for disability due to a 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

As to claims involving service connection for asbestos-
related disease, there are no special statutory or regulatory 
provisions.  However, the VA has provided adjudicators with 
some guidelines in addressing claims involving asbestos 
exposure, as set forth in Veteran's Benefits Administration 
Manual M21-1, Part VI,  7.21.  The manual notes that 
asbestos particles have a tendency to break easily into tiny 
dust particles that can float in the air, stick to clothes, 
and may be inhaled or swallowed.  Inhalation of asbestos 
fibers can produce fibrosis and tumors.  The most common 
disease is interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  The manual notes that lung cancer associated with 
asbestos exposure originates in the lung parenchyma rather 
than the bronchi.  Occupations involving asbestos exposure 
include mining and milling, shipyard and insulation work, 
demolition of old buildings, construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement sheet and pipe products, 
etc.  High exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  
This is significant considering that, during World War II, 
several million people employed in U.S. shipyards and U.S. 
Navy veterans were exposed to asbestos since it was used 
extensively in military ship construction.  Many of these 
people have only recently come to medical attention because 
the latent period varies from 10 to 45 or more years between 
first exposure and development of the disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  The manual goes on to say that the clinical 
diagnosis of asbestosis requires a history of asbestos 
exposure and radiographic evidence of parenchymal lung 
disease.  In reviewing claims for service connection, it must 
be determined whether or not military records demonstrate 
asbestos exposure in service; it should be determined whether 
or not there was asbestos exposure pre-service and post-
service; and it should be determined if there is a 
relationship between asbestos exposure and the claimed 
disease.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service.  Dyment v. West, 
13 Vet.App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 
1377 (Fed.Cir. 2002); VAOPGCPREC 4-2000.  

The evidence shows the veteran had active duty in the Navy 
from 1958 to 1961.  Medical evidence from that time and for 
many years later shows no lung problems.  Given his shipboard 
duties in the Navy, the veteran may have had some asbestos 
exposure at that time.  It appears, however, that there was 
far more significant asbestos exposure during decades of 
post-service civilian employment at a manufacturing plant.  
While the veteran, in connection with his present VA claim, 
denies significant civilian asbestos exposure, the medical 
evidence from the 1990s contains his history that his 
asbestos exposure occurred during his many years of civilian 
employment in a factory.  At the 2003 VA examination, the 
veteran suggested that the medical evaluations in the 1990s 
were in connection with a lawsuit based on civilian asbestos 
exposure.  

Assuming the veteran has asbestosis now, it appears more 
likely that it is due to post-service civilian asbestos 
exposure over decades, rather than from any earlier asbestos 
exposure in the Navy.  Although private medical evaluations 
in the 1990s suggested the presence of asbestosis, the 2003 
VA examination found no asbestosis.  Thus the latest medical 
evidence shows no asbestosis.  Without medical evidence of 
the current existence of a claimed condition, there may be no 
service connection.  Degmetich v. Brown, 104 F.3d 1328 
(1997).  

In sum, the weight of the credible evidence demonstrates that 
there is currently no asbestosis.  Even if asbestosis is 
currently present, it began many years after service and was 
not caused by any incident of service; rather, it would be 
attributable to post-service asbestos exposure.  The Board 
concludes that asbestosis was not incurred in or aggravated 
by service.  As the preponderance of the evidence is against 
the claim for service connection for asbestosis, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).



ORDER

Service connection for asbestosis is denied.




	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



